In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1538V
                                          UNPUBLISHED


    HELENA MCHALE,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: September 16, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On November 6, 2020, Helena McHale filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
injury (“SIRVA”), a defined Table injury, after receiving the influenza vaccine on October
8, 2019. Petition at 1, ¶¶ 2, 23. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On July 22, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her SIRVA. On September 16, 2022, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $62,500.00 for
her pain and suffering and $225.02 for satisfaction of the Saratoga County Department

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
of Social Services Medicaid lien. Proffer at 1-2. In the Proffer, Respondent represented
that Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award $62,725.02 as
follows:

    1. A lump sum payment of $62,500.00 in the form of a check payable to
       Petitioner; and

    2. A lump sum payment of $225.02, representing reimbursement of a Medicaid
       lien for services rendered to Petitioner by the Saratoga County Department
       of Social Services, in the form of a check payable jointly to Petitioner and
       Saratoga County Department of Social Services, and mailed to:

                        Saratoga County Department of Social Services
                                     152 West High Street
                                Ballston Spa, New York 12020

Proffer at 2. Petitioner agrees to endorse the check to Saratoga County Department of
Social Services for satisfaction of the Medicaid lien. This amount represents
compensation for all items of damages that would be available under Section 15(a). Id.

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
HELENA MCHALE,                      )
                                    )   No. 20-1538V ECF
            Petitioner,             )   Chief Special Master Corcoran
                                    )   ECF
      v.                            )
                                    )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION1

       On November 6, 2020, Helena McHale (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to - 34, as amended. She alleges that she sustained a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, within the Table time period

following administration of an influenza (“flu”) vaccine she received on October 8, 2019. See

Petition. On July 22, 2022, respondent filed his Vaccine Rule 4(c) report, indicating that this

case is appropriate for compensation under the terms of the Act for a SIRVA Table injury. ECF

No. 35. On July 22, 2022, the Chief Special Master issued a ruling on entitlement, finding that

petitioner was entitled to compensation for a SIRVA Table injury. ECF No. 37.

I.    Compensation for Vaccine Injury-Related Items

       A. Pain and Suffering

      Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $62,500.00 for pain and suffering, in the form of a check payable to petitioner.

Petitioner agrees.


1
  This Proffer does not include attorneys’ fees and costs, which the parties intend to address after
the Damages Decision is issued.
       B. Medicaid Lien
       Respondent proffers that petitioner should be awarded funds to satisfy the Saratoga

County Department of Social Services Medicaid lien in the amount of $225.02, which represents

full satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the

Saratoga County Department of Social Services may have against any individual as a result of

any Medicaid payments Saratoga County Department of Social Services has made to or on

behalf of petitioner from the date of her eligibility for benefits through the date of judgment in

this case as a result of her alleged vaccine-related injury suffered on or about October 8, 2019,

under Title XIX of the Social Security Act.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

two lump sum payments described below, and request that the Chief Special Master’s decision

and the Court’s judgment award the following: 2

       A. A lump sum payment of $62,500.00 in the form of a check payable to petitioner; and

       B. A lump sum payment of $225.02, representing compensation for satisfaction of
          Saratoga County Department of Social Services Medicaid lien, in the form of a check
          payable jointly to petitioner and:

                         Saratoga County Department of Social Services
                                      152 West High Street
                                 Ballston Spa, New York 12020

       Petitioner agrees to endorse the check to Saratoga County Department of Social Services

for satisfaction of the Medicaid lien.



2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                  2
      Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                   Respectfully submitted,

                                                   BRIAN M. BOYNTON
                                                   Principal Deputy Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   HEATHER L. PEARLMAN
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   LARA A. ENGLUND
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   s/ Tyler C. King
                                                   TYLER C. KING
                                                   Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, D.C. 20044-0146
                                                   Tel: (202) 305-0730
                                                   Tyler.King@usdoj.gov
Dated: September 16, 2022




                                               3